EXHIBIT 10.3

 

AMENDMENT AGREEMENT

 

AND

 

CONSENT OF HOLDERS OF SERIES A CONVERTIBLE PREFERRED STOCK

 

This Amendment Agreement (the “Agreement”), dated as of December 11, 2013, is by
and among GeoVax Labs, Inc., a Delaware corporation (the “Company”) and the
investors signatory hereto (each, a “Purchaser” and collectively, the
“Purchasers”).

 

This document is also agreed to be a written consent of the holders of the
Series A Convertible Preferred Stock (the “Series A Stock”), and may be treated
by the Company as such for all intents and purposes.

 

WHEREAS, pursuant to a securities purchase agreement dated March 16, 2012 among
the Company and the Purchasers (the “Purchase Agreement”), the Purchasers were
issued 2,200 shares of Series A Stock and warrants (the “Warrants”) to purchase
an aggregate of 8,799,999 shares of Common Stock, par value $0.001 per share
(the “Common Stock”) and in the individual amounts set forth below such
Purchaser’s name on the signature pages to the Purchase Agreement;

 

WHEREAS, the Company wishes to terminate certain anti-dilution adjustments in
the event of a future financing by the Company if certain events occur;

 

WHEREAS, the Purchasers wish to have certain anti-dilution adjustments in the
event the Company undertakes a future financing for an offering price less than
the current conversion price of the Series A Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:

 

article I

definitions

 

Section 1.         Definitions. Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the Purchase Agreement and
filed with the Delaware Secretary of State which authorized the Series A Stock
(the “Series A Certificate of Designation”), as applicable.

 

 

ARTICLE II

AMENDMENTS AND OTHER AGREEMENTS

 

Section 2.1.      Amendment to Warrants. Provided that after the date hereof the
Company and the Purchasers have undertaken a subsequent capital raising
transaction of at least $500,000 pursuant to which the anti-dilution provisions
of Section 3(b) of the Warrant have resulted in an adjustment to the Exercise
Price to not less than $0.35 (subject to adjustment for reverse and forward
stock splits and the like), the adjustment provisions set forth in Section 3(b)
shall terminate and no longer be in force or effect after the earlier of the
date that (i) the Company has raised gross proceeds of at least $10 million in
an underwritten public offering (provided such termination shall occur after
such offering so that an adjustment, if any, shall first occur to the Exercise
Price pursuant to Section 3(b)) or (ii) the VWAP exceeds $1.00 for 20
consecutive Trading Days and the trading volume per Trading Day for such period
is not less than 100,000 per Trading Day (both subject to adjustment for reverse
and forward stock splits and the like). Notwithstanding anything herein to the
contrary, termination of Section 3(b) pursuant to clauses (i) and (ii) above
shall be conditioned upon the Warrant Shares being then registered for resale
pursuant to an effective registration statement (or, at such time, the Warrant
Shares may be resold pursuant to Rule 144 assuming cashless exercise of the
Warrants).

 

 
1

--------------------------------------------------------------------------------

 

 

Section 2.2     Amendment to Series A Certificate of Designation. Section 7(b)
of the Series A Certificate of Designation shall be amended and restated as
follows:

 

“Subsequent Equity Sales. If, in the Company’s first issuance of at least
$500,000 of Common Stock or Common Stock Equivalents after December 10, 2013,
the effective price per share of Common Stock (or conversion price, as the case
may be) is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”), then
the Conversion Price shall be reduced to equal the Base Conversion Price.

 

In addition, each Purchaser hereby consents to terms and filing of an amendment
to the Series A Certificate of Designation in the form attached hereto as
Exhibit A to reflect the foregoing reduction to the Conversion Price.

 

Section 2.3      [Reserved.]

 

Section 2.4      Effect on Purchase Agreement. The foregoing consents and
waivers are given solely in respect of the transactions described herein. Except
as expressly set forth herein, all of the terms and conditions of the
Transaction Documents shall continue in full force and effect after the
execution of this Agreement, and shall not be in any way changed, modified or
superseded by the terms set forth herein. This Agreement shall not constitute a
novation or satisfaction and accord of any Transaction Document.

 

Section 2.5.     Filing of Form 8-K. Promptly following the date hereof, the
Company shall issue a Current Report on Form 8-K and a prospectus supplement to
the existing Registration Statement, reasonably acceptable to each Purchaser
disclosing the material terms of the transactions contemplated hereby, which
shall include this Agreement as an attachment thereto.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.     Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the
Purchasers that as of the date of its execution of this Agreement:

 

(a)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 
2

--------------------------------------------------------------------------------

 

 

 

Section 3.2.      Representations and Warranties of the Purchasers. The
Purchaser hereby makes the representations and warranties set forth below to the
Company that as of the date of its execution of this Agreement:

 

(a)      Authorization; Enforcement. Such Purchaser represents and warrants that
(i) the execution and delivery of this Agreement by it and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on its behalf and (ii) this Agreement has been duly executed
and delivered by such Purchaser and constitutes the valid and binding obligation
of such Purchaser, enforceable against it in accordance with its terms except
(A) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (B) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (C) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

 

ARTICLE IV

RESOLUTIONS

 

Section 4.1      Adoption of Resolutions. In accordance with Section 2.2 above,
the Purchasers hereby approve and adopt the following resolutions by written
consent, which action shall have the same force and effect as if taken by an
affirmative vote at a meeting of the holders of the Series A Convertible
Preferred Stock of the Company, duly called and held pursuant to applicable
provisions of the Delaware General Corporation Law:

 

Whereas, the undersigned “Purchasers” constitute the holders of all of the
outstanding shares of Series A Convertible Preferred Stock of GeoVax Labs, Inc.,
a Delaware corporation, and wish to provide for certain adjustments of the
Conversion Price, and to amend Section 7 (b) of the Certificate of Designation
filed with the Secretary of State of Delaware on March 20, 2012 (the “Series A
Certificate of Designation”);

 

Whereas, the amendment to Section 7(b) of the Series A Certificate of
Designation has been approved by the Board of Directors of the Company;

 

Now Therefore, Be It Resolved, that the undersigned Purchasers hereby authorize,
ratify and approve the following amendment to Section 7 (b) of the Company’s
Series A Certificate of Designation filed with the Secretary of State of
Delaware on March 20, 2012, effective upon filing with the Secretary of State of
Delaware:

 

Section 7(b) of the Series A Certificate of Designation shall be amended and
restated as follows:

 

“Subsequent Equity Sales. If, in the Company’s first issuance of at least
$500,000 of Common Stock or Common Stock Equivalents after December 10, 2013,
the effective price per share of Common Stock (or conversion price, as the case
may be) is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”), then
the Conversion Price shall be reduced to equal the Base Conversion Price.

 

 
3

--------------------------------------------------------------------------------

 

 

Further Resolved, that the Purchasers waive all requirements for notice or other
materials required to be provided to them by the Company with respect to this
amendment under applicable law.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1.     Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the Purchase Agreement.

 

 

 

Section 5.2.     Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall
be considered to have been relied upon by the parties hereto and shall survive
the issuance of the Warrants. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 5.3.     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 5.4.    Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 5.5.    Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreement.

 

Section 5.6.    Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 5.7.     Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

Section 5.8     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

Section 5.9     Fees and Expenses. Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Warrants or
Warrant Shares.

 

 

 

***********************

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

 

 

geovax labs, inc.

              By: Robert T. McNally    

Name: Robert T. McNally

Title: President & CEO

 

 


--------------------------------------------------------------------------------

 

 

[PURCHASER SIGNATURE PAGES TO GOVX

 

AMENDMENT AGREEMENT]

 

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser: Sabby Volatility Warrant Master Fund, Ltd

 

Signature of Authorized Signatory of Purchaser: /s/ Robert
Grundstein                    

 

Name of Authorized Signatory: Robert Grundstein

 

Title of Authorized Signatory: COO of Investment Manager

 

Email Address of Purchaser: rgrundstein@sabbycapital.com

 

 

Address for Notice of Purchaser: c/o Sabby Management, LLC

 

10 Mountainview Road, Suite 205

 

Upper Saddle River, NJ 07458

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser: Sabby Healthcare Volatility Master Fund, Ltd

 

Signature of Authorized Signatory of Purchaser: /s/ Robert
Grundstein                    

 

Name of Authorized Signatory: Robert Grundstein

 

Title of Authorized Signatory: COO of Investment Manager

 

Email Address of Purchaser: rgrundstein@sabbycapital.com

 

 

Address for Notice of Purchaser: c/o Sabby Management, LLC

 

10 Mountainview Road, Suite 205

 

Upper Saddle River, NJ 07458

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 
 

--------------------------------------------------------------------------------

 

 

[PURCHASER SIGNATURE PAGES TO GOVX

 

AMENDMENT AGREEMENT]

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser: Brio Capital Master Fund Ltd.

 

Signature of Authorized Signatory of Purchaser: /s/ Shaye
Hirsch                    

 

Name of Authorized Signatory: Shaye Hirsch

 

Title of Authorized Signatory: Director

 

Email Address of Purchaser: shaye@briocapital.com

 

 

Address for Notice of Purchaser: c/o Brio Capital Management LLC

 

100 Merrick Rd, Suite 401W

 

Rockville Center, NY 11570

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 